ORDER
Pursuant to amended Section 33 of the Rules on Disciplinary Procedure, Gregory Joseph Glover, Esquire, is hereby appointed to protect the client files of the above deceased attorney and to take such action as seems indicated to protect the interest of the deceased attorney and her clients, including notification to such clients, protection of the files of such clients, collection of any fees due such deceased attorney, and disposition of such files as shall be in the interests of the deceased attorney and her clients.
It is further ordered that Gregory Joseph Glover is appointed trustee of any trust accounts of the deceased attorney, with authority to make deposits or disbursements from such trust accounts as deemed necessary.
This Order, when served on any bank maintaining a trust account of the deceased attorney will serve as notice to the bank that Gregory Joseph Glover has been duly appointed by this Court.
Mr. Glover will be relieved of this appointment upon delivery of Ms. Freeman’s remaining files to the Board of Commissioners on Grievances and Discipline, in accordance with amended Section 33 of the Rule on Disciplinary Procedure, and relieved as trustee of the trust accounts upon further Order of this Court.